Title: To Thomas Jefferson from Benjamin Henry Latrobe, 13 August 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington, Augt. 13th. 1807.
                        
                        I received the letter you did me the favor to write on the subject of the removal of the earth from the
                            president’s house a few days ago, but have been unable to go thither till yesterday, & to consider the state of the
                            ground.
                  
                        The ground proposed in your letter to be removed is comprised in the space I to O. The section below shows
                            the relative situation of the ground, to the part comprized between X & I, & exhibits at one view the difficulty which
                            would exist in carrying the former earth away before the latter portion is removed. It would be like digging a cellar, and
                            instead of 18 to 20 Cents, for which the whole Mass might be taken away, it would cost not less than 25 Cents ⅌
                            Yard, the space being on all sides enclosed by high obstructions.—The deficiency at the N.W. corner of the Yard,
                            therefore, I would propose to supply from the place C, within the Eliptical road on the North side of the Offices and
                            leave that without it in its present state untill the whole Mass of Earth between X and O is removed next season.
                        At present that part of the South road marked F is finished to D & the work might be pushed up to C, but I had
                            taken the men from that part of the road before I received your letter in order to leave the Mass C for the N.W. hollow,
                            & also because it can be much more conveniently moved N. than South the cut up to D being intended only for a footroad
                            at present, and on that acct. it has been cut only 30 feet wide in order to save the expenditure of the fund.—The block C
                            & that from A to B are the only unfinished parts of the whole road.—On the East side the Wall is carried up to its full
                            highth from the Pennsylvania Avenue to the Treasury I have made this part of the Wall 7 feet high including the Coping of
                            6 inches because from the nature of the ground, & the elevation of the level square South of the Treasury, it is more
                            liable to be overlooked than any other part of the Grounds; and here within the Wall, a thicker plantation of Trees will
                            be necessary than any where else, for it is the only part which will be compleatly commanded by the windows of the first
                            floor, of the opposite houses.—From the Pennsylvanian avenue South & Westward, the Ground itself by its rise within the
                            Wall compleatly covers the house, and the Wall there I have made only 6 feet 6 in including the coping.—
                        [The] eliptical road on the North side is thrown up the whole distance from the Offices to the Treasury &
                            three 4ths. are gravelled. It will be finished in 3 or 4 days.—
                        We are exceedingly tormented by the Quarriers (Cook & Brent) in
                            getting a supply of stone. The Stone cutters are going on as well as they can, & next week the North Gate, (West) of the
                            presidents house (at the pump) will be entirely finished The Column blocks (13 in number) which we have hitherto received
                            are all wrought, and in a fortnight I hope to have some of them set. I urge the work as much as I can, but the supply of
                            stone is a difficulty I cannot combat, but by angry representations,—which the want of competition renders of little
                            weight.
                        Lenox is going on with the jobs inside of the house. I am sorry to observe the cieling of the great room
                            continue to settle. Should ever an appropriation be made to finish the house, that Cieling must be taken down, for the
                            timber is very rotten, & the floor is not much better.
                        I have made a very careful survey of the cistern & Water closets. The latter want a thorough repair, which I
                            must get King of the Navy Yard to undertake. As to the Cistern, it appears to me to be tight 5 feet high from the bottom.
                            But I have notwithstanding ordered a Vat, B or Cask to be made which will exactly stand in the Cistern. The Waste pipe,
                            A which is crushed by the pressure of Water into this form & which ought never to have been within the Cistern I shall
                            leave it in one corner,—its present situation, & carry a spout from the Vat into it near the top. The Vat will be in the
                            form of a truncated cone, the narrow end upwards, so that it will keep tight in droughts by the natural descent of the
                            hoops.
                        Capitol.—
                        
                     Saturday.
                  
                        My whole time, excepting a few hours now & then devoted to the Prests. House, is occupied in the
                            drawings & directions for the North wing in the arrangements for which I am pursuing the eventual plan approved &
                            presented by You to congress at the last Session, and in pushing on the Work of the South wing But I am again almost in
                            despair about the Roof. We have had a gentle N. East storm, without much wind but with a persevering rain of 36 hours. It
                            began on Wednesday evening & did not cease raining till friday morning (Yesterday). I was often under the roof & upon
                            it during this time; and must say that the leakage was such that Congress could not have sat either on Thursday or Friday,
                            in the room. And what is as bad as the leakage the Cieling is stained all over, and the Entablature of the Colonnade is in
                            some places black with the water soaking through the ribs, & receiving Iron from the numerous Nails. Yesterday I took
                            off one of the strips which cover the Joints & discovered one cause of leakage: No. 1 represents  a plan of the meeting
                            of two Sheets of Iron.—2. a section of the Joint.—3. a profile in which the line is the edge turned up.—
                        I must first mention that the whole roof was laid on in the dreadful winter of 1806, and that the frost has
                            destroyed the putty in such a manner as to deprive it of its tenacity, and reduce it to a crumbling substance full of
                            fissures Now as there is a considerable buckle, or wave in the Iron, the constant walking by visitors over the roof which
                            it is impossible to prevent bends down the Iron & breaks the putty on the edge of the covering strip. Thus an opening
                            for the Water driven by the wind is made, & it enters, as at A. It then follows the crack till it finds an obstruction
                            as at B. Of course it is dammed up, & rises over the turned up edge, & thus descends into the building. Minute as
                            these Inlets are, as soon as they are filled with Water they become as many Syphons, furnishing small but constant
                            streams. I had last week a considerable portion of the roof painted, the Joints raked out & newly puttied and in those
                            parts the leakage was comparatively small. But still it was not entirely subdued.—It is now too late to make experiments.—Nothing appears clearer to me, than that we are in a situation in which there is no room to deliberate on the cost of any
                            method whatsoever, which to common sense, & experience, appears ineffectual. To place Congress at their next Session
                            under a leaky roof, would be considered almost as an insult to the Legislature after what passed at the last Session. Of
                            the total destruction of my individual reputation, of the personal disgrace I should incur after the censure implied by my
                            reports, of my predecessors, I say nothing. I dare not think of it. It would drive me,— who have never yet failed in any
                            professional attempt,— to dispair.— But there are public considerations which seem to involve higher interests. Your
                            administration, Sir, in respect to public Works, has hitherto claims of gratitude & respect from the public, & from
                            posterity. It is no flattery to say that you have planted the arts in your country. The works already erected in this city are
                            the monuments of your judgement & of your Zeal, & of your taste. The first sculpture that adorned an American public
                            building, perpetuates your love &  your protection of the arts.—As to myself,—I am not ashamed to say, that my pride is
                            not a little flattered, & my professional ambition roused, when I think that my grandchildren may at some future day
                            read that after the turbulence of revolution & of faction which characterized the two first presidencies,—their ancestor
                            was the instrument in your hands to decorate the tranquillity, the prosperity, & the happiness of your Government. Under
                            this stimulus, I have acted; and I hope, by the charact[er] I
                            have executed hitherto under your orders, obtained an influence over the feelings & opinions of congress which without
                            some fatal disaster or miscarriage would ensure the progress & completion of all your objects of which you can make me
                            the instrument. [But] I am now in despair. The next Session is to decide, not
                            my fate only,—but the whole dependance which congress shall in future place upon anything which may be proposed by you on
                            the subject of public works. 
                  My former representations on the certain event of the pannel lights, prove that I am not now
                            attempting by flattery to obtain the prevalence of my individual opinion.—How unworthy of all your kindness and confidence
                            whould I be, could I for a moment degrade myself, & insult you by insincerity!—If I offend it will be by too
                            indiscreetly laying before the chief magistrate of the union the nervous, irritable, & perhaps petulant feelings of an
                            artist. But you will forgive me for the sake of my candor.
                        I have strayed from my subject to represent my feelings.—I will now propose to you,—either still
                            to adopt the lanthorn, & cover the whole roof as I originally intended with a
                            continuous shingle roof, or at least to shingle between all the ranges of pannels, below the lead, which is quite tight.
                  
                        This drawing represents a portion of the roof and the situation of the lights. The slope to the gutter now
                            begins at the foot of the lowest light. My intention was originally (i.e) when I had designed the brick dome, to make the
                            roof a straight square hipped roof, excepting at the top, where the lanthorn and part of the dome would appear above the
                            parapet, thus avoiding the possibility of leakage. But even now, were the roof carried as represented in the drawing it
                            would be tight, and its appearance remains as at present above the
                            Ballustrade, and it might be easily & cheaply executed.—If the pannel lights continue open, then the roof must be
                            shingled in the same straight manner between them, leaving a strip of 3 or 4 inches to discharge their Water, thus: The
                            roof would not be seen from within,—more especially as all the lights must be covered with Venetian blinds.
                        I cannot add any consideration to what I have said which will not occur to you, & I beg you will have the
                            goodness to give me as early a decision as convenient to you, that we may proceed to work.
                        I cannot help thinking that it would be highly useful to present to congress fair drawings of the Senate
                            Chamber  as proposed to be executed. It would probably be the means of
                            carrying the point, & perhaps progressing with the center. But Mills has left me, having obtained the clerkship of the
                            works, of the new Bank of Philadelphia, and I am, at present, entirely without a Clerk.—Might I for 6 weeks or two Months
                            engage the Assistance of a Clerk to assist me, for my time is so wholly occupied that it is scarcely possibly for me to
                            take the necessary rest, and the most pressing engagements of the practical execution, are such that I can only make the
                            working drawings, & that at home & in the evening.—
                        I wrote to Mr. Hay, who has promised to give me notice of the day on which I must attend at Richmond. I shall
                            be absent I hope only 5 days.
                        With the highest respect & gratitude I am Yrs faithfully
                        
                            B Henry Latrobe
                            
                        
                    